DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

           The information disclosure statement filed June 29, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the fourth NPL reference (HMT Microelectronics) is missing a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification

            The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Pages 4 – 5 and 8). Applicant is required to delete 

Drawings

            Figures 1 – 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

             The drawings are objected to under 37 CFR 1.83(a) because they fail to show a label to the numbered boxes (for example #11, #20, #22 of Fig.3) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 

Claim Objections

            Claims 11, 20 and 26 are objected to because of the following informalities:  
            In claim 11, the limitation “from the first controller in response…” in line 1 of Page 3 should be corrected to “from the first microcontroller in response…”.  Appropriate correction is required. The same correction should be applied to claims 20 and 26.

Allowable Subject Matter

            Claims 11 – 30 would be allowable if the objections in the specification, drawings and claims are corrected, set forth in this Office action. 

Conclusion

            This application is in condition for allowance except for the following formal matters: 
          Applicant would need to overcome the objections in the specification, drawings and claims, set forth in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633